 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Edward J Gladney,                             No. CV-17-00427-TUC-DCB
10                      Plaintiff,                     ORDER
11       v.
12       JT Shartle, et al.,
13                      Defendants.
14
15             On December 19, 2018, the Court granted in part and denied in part a Motion to
16   Compel discovery filed by the Plaintiff. The Court ordered Defendants to provide in
17   camera certain potentially responsive documents which Defendants asserted were
18   confidential and covered by the Privacy Act or of a highly sensitive nature reflecting law
19   enforcement security information. Due to the shut-down of the federal government, the
20   case was stayed, including this discovery. On February 1, 2019, the Defendants filed a
21   Notice of resumed government activity. The Court lifts the stay and grants in part and
22   denies in part the remainder of the Plaintiff’s Motion to Compel. (Doc. 41.)
23             The Court has reviewed the documents tendered in camera. There is no question
24   that the post orders reflect highly sensitive security law enforcement information. In part
25   the information contained in the post orders is unnecessary because the Defendants have
26   admitted that the perpetrator of the alleged sexual assault1 was out of bounds. Relevant to
27
     1
       The Court describes the altercation between the two inmates as a sexual assault because
28   the perpetrator touched the Plaintiff to pull the victim’s pants down; the perpetrator then
     self-masturbated in front of the victim.
 1   the question of negligence, and not admitted, is the question of: why was the perpetrator
 2   inmate out of bounds?
 3   Request for Production No. 1and 3.
 4          Plaintiff seeks discovery of any and all duties of Housing Unit Officers at USP
 5   Tucson that existed on May 19, 2016 (the day he was assaulted). Plaintiff asks how did
 6   the alleged assailant gain access to B-2 Unit at USP Tucson on May 19, 2016, between the
 7   hours of 9:01 am—10:05pm?
 8          The post orders are relevant to the question of negligence because they reflect a
 9   highly structured inmate tracking system, including stand-up body counts, inmate
10   identification cards, passes, and very specific procedures for monitoring inmates as they
11   move within the prison facility such as going from cell to job assignment, to a medical
12   appointment, etc. The Defendants have admitted that the alleged assailant was out of
13   bounds, but the investigation report presented in camera was into the alleged assault, not
14   the out of bound status of the alleged assailant. Defendants respond that they have
15   produced the BOP’s Program Statement 5500.14, Correctional Services Procedures
16   Manual. The Court notes that Defendants include in the in camera review materials,
17   Program Statement 550014B, Complex Supplement: Inmate Accountability. The Court
18   does not know whether this is a copy of the Program Statement actually disclosed or a
19   Supplement, and the Defendants make no argument as to whether the Supplement should
20   be disclosed or not.
21          The Defendants respond to Plaintiff’s discovery request that they consulted with the
22   officer on duty at the time of the assault, and he reported that he did not recall the alleged
23   assailant entering the housing unit or the circumstances of the event, therefore, Defendants
24   do not know what happened or how the alleged assailant came to be out of bounds. The
25   Complex Supplement: Inmate Accountability Program Statement 5500.14B and the post
26   notes suggest, otherwise. Both reflect specific procedures are in place for tracking inmate
27   movement 24/7 within the facility; there appear to be procedures in place, which if
28   followed, would enable the Defendants to know the exact whereabouts of an inmate at any


                                                 -2-
 1   given point in time.    It was not enough to ask the officer on duty, randomly checking
 2   passes, if he knew what happened. The relevant question is the one asked by the Plaintiff:
 3   how did the alleged assailant gain access to B-2 Unit at USP Tucson on May 19, 2016,
 4   between the hours of 9:01 am—10:05pm? The answer should be given in the context of
 5   the system designed to monitor inmate whereabouts.
 6          The Court concludes, however, that disclosure of the post notes is not necessary
 7   because this information can be provided to the Plaintiff through other means, such as has
 8   been done by Defendants in producing Program Statement 5500.14 and 5500.14B. The
 9   inmate accountability system reflected in the post notes is of course revealed to all inmates
10   to the extent they need to know the appropriate procedures which must be followed for
11   compliance, i.e., to not be considered out of bounds. In other words, inmates are required
12   to follow specific procedures, such as carrying an identification card, standing up for
13   counts, checking in and out when moving from one place to another, etc. Obviously, these
14   requirements are communicated to all inmates, including the Plaintiff.2 Defendants need
15   only disclose which one of these known inmate accountability requirements the alleged
16   assailant violated when he was admittedly out of bounds in Plaintiff’s unit. It is not enough
17   for Defendants to simply admit that the alleged assailant was out of bounds because he was
18   somewhere, where he was not supposed to be. The admission does not make these two
19   discovery requests irrelevant to the question of negligence.
20   Request for Production No 6.
21          The alleged assailant inmate’s disciplinary history is relevant to show whether the
22   Defendants should have known that he needed to be housed in a facility where he would
23   be subject to closer supervision.
24   Request for Production No. 7.
25          Even though the Defendants do not dispute that the sexual assault occurred, the
26   incident report given to the alleged assailant is relevant because it goes to the nature of the
27   Plaintiff’s injuries. The fact that it has already been disclosed to the alleged assailant
28


                                                  -3-
 1   reduces the risk of its disclosure to third-party witnesses who were interviewed as part of
 2   the investigation. If Defendants believe that any of the third-party witnesses might be at
 3   risk from the disclosure of the investigative report to the Plaintiff, the Defendants may
 4   redact the third-party witnesses’ statements.
 5   Request for Production No. 8.
 6          Even though the Defendants admit that the alleged assailant was transferred, any
 7   information as to why he was transferred may be relevant to Plaintiff’s claim that
 8   Defendants acted negligently by not exercising sufficient supervision over the alleged
 9   assailant, i.e., housing the perpetrator inmate at FCC-Tucson was negligent.
10   As explained herein, the Plaintiff’s Requests for Production are relevant, and Defendant
11   shall produce the discovery. The Defendants shall, however, provide a confidentiality
12   agreement to the Plaintiff which he must sign and return before Defendants are required to
13   produce document for Requests 6, 7 and 8.
14          Accordingly,
15          IT IS ORDERED that THE stay is lifted; the Court denies the Plaintiff’s Motion
16   in Opposition to the Stay (Doc. 64) AS MOOT.
17          IT IS FURTHER ORDERED that the remainder of the Motion to Compel
18   Discovery (Doc 41) is GRANTED IN PART AND DENIED IN PART.
19          IT IS FURTHER ORDERED that the Clerk of the Court shall file the documents
20   reviewed in camera UNDER SEAL.
21          Dated this 19th day of March, 2019.
22
23
24
25
26
27
28


                                                 -4-
